     Case 2:19-cv-00974-KJM-KJN Document 89 Filed 06/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WITKIN,                                     No. 2:19-cv-0974 KJM KJN P
12                        Plaintiff,
13                 v.                                     ORDER
14    D. WISE, et al.,
15                        Defendants.
16

17            Plaintiff filed a motion for extension of time to file a reply to defendants’ opposition to

18   plaintiff’s motion to compel. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 87) is granted; and

20            2. Plaintiff’s reply (ECF No. 88) is deemed timely filed.

21   Dated: June 17, 2021

22

23

24

25

26   witk0974.36


27

28
